Citation Nr: 1028679	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-08 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUE

Entitlement to a compensable rating for asbestosis.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Counsel

INTRODUCTION

The Veteran served on active duty from February 1963 to February 
1967. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an October 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In a March 2007 substantive appeal, the Veteran requested a 
hearing before the Board sitting at the RO, but he withdrew the 
request in writing in July 2008.  

In January 2010, the Board remanded the claim for further 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In January 2010, the Board noted that imaging studies through 
2008 showed no onset of active disease but suggested some 
increase in the extent of pleural plaques.  The Board concluded 
that a current pulmonary function test was necessary to decide 
the claim.  The Board also noted that the Veteran filed new 
evidence of a computed tomography scan of the lungs obtained in 
March 2009 that showed dense calcifications about the right 
hemidiaphragm.  The evaluator noted that diffuse tumoral 
involvement of the lining of the pleura could not be ruled out, 
suggesting a possible progression of the lung disease.  Thus, the 
Board directed that a pulmonary examination also include an 
evaluation of the computed tomography results and a determination 
whether there was tumor involvement.   

In March 2010, the Veteran had a VA pulmonary examination that 
included a pulmonary function test on March 16, 2010, with the 
results reported by the examining physician in April 2010.  The 
physician noted that the 2009 computed tomography scan suggested 
a possible tumor.  He obtained an X-ray that showed extensive 
pleural plaques as seen on the 2009 computed tomography scan and 
noted that underlying parenchyma nodules could not be excluded by 
the chest X-ray.  The physician ordered an additional computed 
tomography scan.   In correspondence to the Board in June 2010, 
the Veteran reported that he had an additional computed 
tomography scan of the lungs on March 26, 2010.  The results of 
this scan and an evaluation by a physician are not of record. 

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In this case, in addition to a current pulmonary 
function test, the Board directed an evaluation of imaging 
studies that suggested the possible presence of pulmonary tumors.  
The examining physician ordered and the Veteran underwent an 
additional computed tomography scan.  The results of the scan and 
an appropriate evaluation by a physician are necessary to decide 
the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Request all records of VA treatment and 
examination of the Veteran's respiratory 
disability since March 2010 including the 
results of a March 26, 2010 computed 
tomography scan of the lungs.  Associate 
any records received with the claims file.  

2.  Then provide the claims file to the VA 
physician who performed an examination of 
the Veteran in March 2010, or if necessary, 
another VA physician.  Request that the 
physician review the results of imaging 
studies in March 2009 and March 2010 and 
any additional relevant clinical data and 
provide an opinion whether the Veteran's 
pulmonary disability includes any disease 
processes in addition to pleural plaques 
associated with asbestosis.  If an 
additional disease process is present and 
associated with asbestosis, the physician 
should order any appropriate clinical 
testing and provide an evaluation of any 
additional loss of function associated with 
the disease including the results of any 
appropriate clinical tests.   

3.  Then, readjudicate the claim on 
appeal.  If the benefit sought remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.   

The purposes of this remand are to ensure notice is complete, and 
to assist the Veteran with the development of his claim.  The 
Veteran has the right to submit additional evidence and argument 
on the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

